UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit

                       ___________________________

                               No. 99-20138
                             Summary Calendar
                       ___________________________

                              DALE D. NESFIELD,

                                                        Plaintiff-Appellant,

                                      VERSUS

         NICHOLAS BACHKO CO., INC.; UNITED STATES COAST GUARD,
             MARINE SAFETY OFFICE; NATIONAL MARITIME UNION,

                                                        Defendants-Appellees.

          ___________________________________________________

              Appeal from the United States District Court
                   for the Southern District of Texas
                             (H-98-CV-1295)
          ___________________________________________________

                                July 15, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Dale D. Nesfield appeals from the district

court's dismissal of his suit against Defendants-Appellees Nicholas

Bachko Co., Inc., the National Maritime Union, and the United

States Coast Guard for, inter alia, employment discrimination,

defamation,      invasion     of     privacy,   false     imprisonment,     and

intentional infliction of emotional distress. Because Nesfield

failed    to   file   his   notice    of   appeal   within   the   time   limits

specified by Federal Rule of Appellate Procedure 4(a)(1)(B), we

dismiss the appeal for lack of jurisdiction.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Though this court construes pro se pleadings liberally, pro se

litigants, like all other parties, must abide by the Federal Rules

of Appellate Procedure. United States v. Wilkes, 20 F.3d 651, 653

(5th Cir. 1994). Rule 4(a)(1)(B) states that, when the United

States is a party to the action under appeal, the notice of appeal

"may be filed by any party within 60 days after the judgment or

order appealed from is entered." A timely notice of appeal is a

mandatory prerequisite to the exercise of appellate jurisdiction.

See Resolution Trust Corp. v. Northpark Joint Venture, 958 F.2d
1313 (5th Cir. 1992).

     Here, the district court granted National Maritime Union's

motion to dismiss on November 4, 1998. Nesfield then filed a

"motion to reverse judgment," which acted as a motion to alter or

amend the judgment under Federal Rule of Civil Procedure 59(e).

This tolled the filing deadline pending the district court's ruling

on the motion. See Fed. R. App. P. 4(a)(4)(A)(iv). The district

court denied the motion to reverse judgment on November 13, 1998,

meaning that Nesfield had until January 12, 1999 to file his notice

of appeal. He failed to meet this deadline, and indeed did not file

a notice of appeal until over a month later, on February 16, 1999.

Because Nesfield did not timely file his notice of appeal, we lack

appellate jurisdiction. Therefore, the appeal is dismissed.

     DISMISSED.




                                2